Citation Nr: 0515822	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99 15-375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for left Achilles 
tendonitis.

2. Entitlement to service connection for an acquired 
psychiatric disorder (claimed as a "nervous condition").


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran has active military service from June 1964 to 
June 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from February 1998, August 1998, and October 2001 decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO).  In February and August 1998, the RO in Washington, 
D.C., denied the veteran's petition to reopen his claim for 
service connection for left Achilles tendonitis.  The RO also 
denied his claim for service connection for a nervous 
condition because it was not well grounded.  He filed a 
timely appeal of both issues.  The case was subsequently 
transferred to the RO in Wilmington, Delaware.  In March 
2000, he testified at a hearing before a Decision Review 
Officer at the RO in Wilmington, Delaware.  A transcript of 
the proceeding is of record.

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was enacted.  The VCAA, among other things, eliminated the 
requirement that a veteran submit a well-grounded claim.  So 
after VCAA notice was provided and after additional 
development of the claims, the RO readjudicated his claim for 
service connection for a nervous condition and issued a 
rating decision in October 2001 continuing to deny it.  The 
RO also readjudicated his petition to reopen his claim 
related to Achilles tendonitis and issued a May 2002 
supplemental statement of the case (SSOC) continuing to deny 
it.

The veteran, in his June 2002 substantive appeal (VA Form 9) 
requested a hearing before the Board at the RO (i.e. a travel 
Board hearing).  In June 2003, he canceled his request for a 
hearing and asked that his appeal be sent directly to the 
Board.  He later requested a hearing before the Board at the 
Board's offices in Washington, D.C.  A hearing was scheduled 
in November 2004, however, his service representative 
confirmed that he wished to cancel the hearing and submit an 
Informal Hearing Presentation.  Therefore, his request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.702(e) 
(2004). 

Unfortunately, because further development is needed before 
the Board can make a decision as to the veteran's claim for 
service connection for an acquired psychiatric disorder 
(claimed as a "nervous condition"), that claim is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, and is addressed further in the REMAND 
portion of the decision below.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In October 1995, the RO denied the veteran's claim for 
service connection for Achilles tendonitis, and he did not 
timely appeal.

2.  The additional evidence received since that October 1995 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's October 1995 decision denying the veteran's 
claim for service connection for Achilles tendonitis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO provided VCAA notice in letters of March 2001, April 
2001, and August 2001.  The March and April 2001 letters 
provided the veteran with notice of the evidence necessary to 
support his claim for service connection for left Achilles 
tendonitis that was not on record at the time the letters 
were issued.   The letters also listed the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Although the letters did not 
specifically outline the requirement that he submit "new and 
material" evidence, the October 1998 statement of the case 
(SOC) and April 2000 SSOC each outlined this requirement.  In 
addition, the May 2002 SSOC outlined the change in the law 
relating to "new and material" evidence.  The letters, SOC, 
and SSOCs satisfied the first three notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did 
not include the specific language of the "fourth element" 
outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the VCAA notice letters that were provided to 
the veteran do not contain the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify evidence that would substantiate his 
claim, and specifically outlined the necessary evidence.  So 
a more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004);  
see also Mayfield v. Nicholson, 19 Vet. App. at , No. 02-
1077, slip op. at 32, 2005 WL957317, at *17 (Apr. 14, 2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

Regarding the timing of the notices, the VCAA letters 
obviously were issued after the initial RO adjudications in 
February and August 1998.  Therefore, they did not comply 
with the requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  However, the 
letters provided the veteran with ample opportunity to 
respond before VA readjudicated his claim and issued a SSOC 
in May 2002, addressing any additional evidence that had been 
received since the February and August 1998 decisions 
in question and the April 2000 SSOC.  

The veteran responded to the August 2001 VCAA letter, stating 
that he did not have any additional medical evidence to 
provide.  He asked the RO to check the most recent progress 
notes from the VA Medical Center (VAMC).  As will be 
discussed later, his VA outpatient treatment (VAOPT) records 
were obtained and considered in the adjudication of his 
claim.  He has not indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  Under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 2005 
WL957317, at *22 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

With respect to the VCAA letters of March and April 2001, the 
veteran was requested to respond within 60 days.  The letters 
also informed him that he could take up to one year to 
respond without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notices alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VAOPT records, and his records from the 
Social Security Administration (SSA).  Private medical 
records from Sharp Rees Stealy Medical Centers and Dr. 
Duquette were also submitted.  Although over 4 years have 
passed since the most recent April 2001 VCAA letter, he has 
not indicated that he has any additional relevant information 
or evidence to submit, or which needs to be obtained.  
Furthermore, although offered, he declined his opportunity 
for a hearing before the Board to provide oral testimony in 
support of the claims.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to the 
petition to reopen have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of that claim.  Because the 
claim for service connection for an acquired psychiatric 
disorder is being remanded for further development, the Board 
will reserve determining whether there has been compliance 
with the VCAA until the additional development is completed.


Factual Background

The veteran's SMRs indicate, in July 1964, he complained of 
left Achilles tendonitis.  The doctor prescribed hot soaks 
and light duty for 4 days.  Ten days later, a note was made 
that his condition had improved.  In June 1966, he complained 
that his left Achilles tendon was tender, but there was no 
crepitus or other evidence of tendonitis.  The doctor's 
impression was that he had combat boot irritation, and 
prescribed socks and padding.  In April 1967, he complained 
of pain while stretching his left Achilles tendon.  He was 
treated with hot packs.  At his separation physical, in April 
1967, no abnormalities were noted with regard to his feet or 
lower extremities upon objective physical examination.  On 
his Report of Medical History, however, he noted that he had 
swollen or painful joints.  He noted that his left ankle 
became swollen with prolonged exercise.

In August 1995, the veteran filed a claim for service 
connection for his left Achilles tendon.  He said he injured 
his left Achilles tendon while on active duty, and since had 
experienced swelling during prolonged walking, a constant 
tingling sensation, and was unable to run.  He also stated 
that he had reinjured it twice since service, in 1985 and 
1990.  

The report of a August 1995 VA general examination indicates 
upon physical examination that there was tenderness over the 
left Achilles tendon, but dorsiflexion, plantar flexion, 
eversion and inversion were normal for both ankles.  The 
doctor diagnosed him with left Achilles tendonitis.

In October 1995, the RO denied the veteran's claim for 
service connection for left Achilles tendonitis because the 
evidence did not show a permanent residual disability of the 
left ankle at the time of separation from military service.  
He did not appeal that decision.

In May 1997, the veteran filed a petition to reopen his claim 
for service connection for left Achilles tendonitis.  At the 
same time, he filed a claim for service connection for a 
nervous condition, which is further discussed in the REMAND 
portion of this decision.  

In support of the veteran's petition to reopen his claim, he 
submitted a copies of his SMRs.  He also submitted portions 
of a SSA decision finding him disabled.  The decision does 
not indicate the reasons or basis for its finding.

VAOPT records from July 1995 to June 2003 were obtained.  
These records indicate the veteran was treated for various 
psychological and physical conditions, but do not indicate he 
was treated for left Achilles tendonitis.

In March 2000, the veteran testified at a hearing before a 
DRO.  He stated that he injured his tendons twice during boot 
camp and that they continued to hurt him (see transcript of 
the hearing, pg. 3).  

In June 2001, a summary of medical treatment from Dr. 
Duquette was submitted.  The veteran gave a history of 
damaging his left Achilles tendon in 1965 during military 
service.  It also notes that in August 1992, he complained of 
intermittent discomfort in the left tendo-Achilles insertion 
into the OS calcis.  He was walking with a single point cane 
because of a knee injury he had at work one year previously.  
A September 1990 note indicated he experienced left heel 
pain.  An August 1986 note indicated pain radiating down both 
legs into his feet.  He also complained of numbness in both 
lower extremities.  He was assessed with plantar fasciitis.  

In June 2001, the veteran's SSA records were obtained.  These 
records indicate he was found to be disabled since October 
1994 with a primary diagnosis of anxiety related disorders, 
and a secondary diagnosis of diabetes mellitus.


Reopening a Claim for Service Connection for Left Achilles 
Tendonitis

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Here, the veteran's initial claim for service connection for 
left Achilles tendonitis was denied by the RO in October 
1995.  He did not appeal that decision.  Thus, the RO's 
decision became final and binding on him based on the 
evidence of record.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103 (2004).  Furthermore, 
this, in turn, means there must be new and material evidence 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156 (2004); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's October 1995 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim for service connection and, if so, the 
Board then may proceed directly to adjudicate the claim on 
the full merits if VA has fully complied with all 
notification and assistance to the veteran that is mandated 
by the VCAA so that he is not prejudiced.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993);  see also Fossie v. West, 12 
Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran filed a petition to 
reopen his claim in May 1997.  So this was received prior to 
the cutoff date under 38 C.F.R. § 3.156 - meaning the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply; 
instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence received since the October 1995 RO 
decision includes duplicative copies of his SMRs, his VAOPT 
records, and SSA records.  The SMRs are duplicative (i.e. not 
new) and the VAOPT and SSA records relate to treatment for 
other medical and psychiatric conditions.  So they are 
clearly not material to his claim.  Dr. Duquette's summary 
indicates treatment for knee, leg and foot pain in the 1980s 
and 1990s.  But, the only specific mention of the left 
Achilles tendon was a 1992 treatment note that indicated 
discomfort in the left tendo-Achilles insertion into the OS 
calcis.  

The RO denied the veteran's original claim because the 
evidence did not show permanent residual disability of the 
left ankle at the time of separation.  The evidence submitted 
since the RO's original denial likewise does not establish 
that he has a disability permanent in nature that was 
incurred during his military service.  The 1992 note is the 
only new evidence that relates to his Achilles tendon.  This 
note only establishes that he felt discomfort in his left 
ankle in 1992.  It does not establish that he has a current 
disability that is chronic in nature - especially in light of 
the fact that there are no further treatment records relating 
to his left ankle since the VA examination in 1995.  
Furthermore, it does not establish that the tendonitis he 
experienced during military service in the 1960s is in anyway 
related to the discomfort he experienced in 1992 over 25 
years later.  This is an essential element of his claim - 
especially given the fact he has stated that he reinjured his 
left ankle twice since service.  Therefore, the Board finds 
that this evidence is not material because it does not tend 
to prove the essential element that was the specified basis 
for that last final disallowance of the claim.  See Evans, 9 
Vet. App. at 284.  

For the reasons explained above, the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, and so the 
benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim for service connection for 
left Achilles tendonitis is denied.


REMAND

The veteran also has filed a claim for service connection for 
an acquired psychiatric disorder (claimed as a "nervous 
condition").  His VAOPT records indicate various diagnoses 
including bipolar disorder, major depressive disorder, 
dysthymic disorder, and anxiety disorder.  His primary 
complaints include anxiety, depression, and panic attacks.  
He has occasionally reported auditory and visual 
hallucinations.

During his military service, in March 1966, he reported 
feeling upset and anxious over family issues.   He also was 
concerned over the lack of promotion, which he believed was a 
racial issue.  During the March 2000 hearing, he testified 
that his brother was killed while he was in the service, and 
he believed that his symptoms first began then.  Since his 
separation from service, he said he continued to experience 
psychiatric problems, but he did not seek treatment for fear 
of losing his job.  

According to the provisions of the VCAA, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the evidence is clear that the veteran 
currently has some sort of psychiatric disorder.  The 
evidence also shows that he reported feeling anxious during 
his military service - although no specific diagnosis was 
made.  Therefore, the Board finds that a psychiatric 
evaluation and opinion is needed to determine whether his 
current psychiatric disorder is at least as likely as not 
(i.e., 50 percent probability or greater) related to his 
military service.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1. Schedule the veteran for an 
appropriate VA examination to assess 
whether any current psychiatric disorder 
he may have is at least as likely as not 
(50 percent probability or greater) 
related to his military service.  

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner is 
asked to note that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

2. Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

3. Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


